                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION


JOEL SCHWARTZ,                              )
                                            )
            Plaintiff,                      )
                                            )
      vs.                                   )        Case No. 4:19-cv-01875-AGF
                                            )
CINCINNATI LIFE INSURANCE.                  )
                                            )
            Defendant.                      )


                            MEMORANDUM AND ORDER

      For good cause shown and no opposition having been timely filed,

      IT IS HEREBY ORDERED that Defendant Cincinnati Life Insurance

Company’s Motion for Leave to File Counterclaim and Third-Party Complaint in

Interpleader is GRANTED. ECF No. 29. The Clerk of Court shall docket ECF No. 29-1

as Defendant Cincinnati Life Insurance Company’s Counterclaim and Third-Party

Complaint in Interpleader

      IT IS FURTHER ORDERED that Defendant Cincinnati Life Insurance

Company shall promptly effect proper service on Kurt A. Schmid, as Personal

Representative for the Estate of Ricky Dean Cain.


                                                ________________________________
                                                AUDREY G. FLEISSIG
                                                UNITED STATES DISTRICT JUDGE
Dated this 30th day of December, 2019.
